Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 10, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  134408(37)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  LAURA K. FUNDUNBURKS,
            Plaintiff-Appellee,
                                                                   SC: 134408
  v                                                                COA: 274928
                                                                   Ingham CC: 06-000062-NI
  CAPITAL AREA TRANSPORTATION
  AUTHORITY and MICHELLE BEARD,
             Defendants-Appellants.
  ___________________________________

          On order of the Chief Justice, the motion by the Michigan County Road
  Commission Self-Insurance Pool for leave to file a brief amicus curiae is considered
  and it is GRANTED




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 10, 2008                      _________________________________________
                                                                              Clerk